JUSTICE RICE
specially concurring.
¶63 I join the Court’s opinion and offer the following as additional grounds for affirming the District Court.
¶64 Regarding Issue 1, Appellant offered no authority in support of his argument. Appellant advanced about one page of argument and offered as authority only a citation to Daniels v. Thomas, Dean & Hoskins, Inc. (1990), 246 Mont. 125, 804 P.2d 359, for the minor point that jurisdiction cannot be conferred by stipulation. This Court has repeatedly held that such briefing is a violation of the appellate rules *222and has enforced the rules by refusing to take up unsupported arguments. As we recently stated:
[Peterson] advances no authority under which these asserted facts would constitute sufficient prejudice to warrant reversal, however. Rule 23(a)(4), M.R.App.P., requires an appellant to support arguments with citations to the record and to relevant authorities; an appellant cannot meet the burden of establishing error absent such citations. See State v. Bailey, 2004 MT 87, ¶ 26, 320 Mont. 501, ¶ 26, 87 P.3d 1032, ¶ 26 (citation omitted).
Alternatively, Peterson asserts a defendant’s constitutional right to due process is violated when the prosecution fails to produce relevant documents that could be used to cross-examine key government witnesses. He cites Davis v. Alaska (1974), 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347, and Kyles v. Whitley (1995), 514 U.S. 419, 115 S. Ct. 1555, 131 L. Ed. 2d 490, in support of this assertion, but neither discusses nor applies those cases to the present case. It is not this Court’s obligation to develop parties’ arguments for them. State v. Flowers, 2004 MT 37, ¶ 44, 320 Mont. 49, ¶ 44, 86 P.3d 3, ¶ 44 (citation omitted).
City of Billings v. Peterson, 2004 MT 232, ¶¶ 36, 45, 322 Mont. 444, ¶¶ 36, 45, 97 P.3d 532, ¶¶ 36, 45. Our criticism of Peterson-failing to cite “relevant authorities ... an appellant cannot meet the burden of establishing error absent such citations”; “[h]e cites [cases] in support of this assertion, but neither discusses nor applies those cases to the present case”; and “[i]t is not this Comb’s obligation to develop parties’ arguments for them” with regard to his due process argument-are even more applicable to J.Q. than it was to Peterson.
¶65 The same principle applies with regard to Appellant’s argument under Issue 2, as Appellant has cited no authority whatsoever, offering only that he “was denied fundamental due process.” We have commonly applied Rule 23’s requirement of developed arguments supported by authority even more fastidiously to constitutional issues. See, e.g., Peterson, ¶ 45; Estate of Spencer, 2002 MT 304, ¶ 20, 313 Mont. 40, ¶ 20, 59 P.3d 1160, ¶ 20 (court declined to address “violation of constitutional due process” when the argument was not sufficiently developed). We addressed an almost identical situation in State v. Fina (1995), 273 Mont. 171, 902 P.2d 30:
¶1 No analysis or authority is presented to support this particular contention. Fina also asserts parenthetically that Anderson’s statements were “hardly hearsay;” again, no analysis or authority is advanced for this assertion. Similarly, Fina’s statement that “we *223believe [the restriction on cross-examination] impairs the due process rights of George Fina” is unsupported by analysis or authority as required by Rule 23(a)(4), M.R.App.P. Counsel’s general statement that the District Court erred in this regard, “based upon case decisions cited in this section of our brief,” is totally inadequate to permit this Court to address the issue as raised, given that “this section” of Fina’s brief is seventeen pages in length and addresses seven subissues.
Fina, 273 Mont. at 181, 902 P.2d at 36 (emphasis added). J.Q’s argument offers no more than Fina’s passing reference to an impairment of a constitutional right. Thus, the Court would be justified by treating it in the same manner and declining to take up this issue as well, affirming the District Court.